Case 1:21-cv-11124-DJC Document 34-2 Filed 08/25/21 Page 1 of 6




                    EXHIBIT B
               Case 1:21-cv-11124-DJC Document 34-2 Filed 08/25/21 Page 2 of 6


                                                                                  Brian O'Connor Watson
                                                                                          (312) 471-8776
                                                                                  bwatson@rshc-law.com




      August 18, 2021

      VIA EMAIL

      Super Towers, Inc.                                  Jack N. Goodman
               Attn: Timothy Sheehan, President           2101 L Street, NW
      WNAC LLC                                            Suite 300
              Attn: Timothy Sheehan, Manager              Washington, DC 20036
      c/o Matthew Solum                                   jack@jackngoodman.com
      Kristina R. Cary
      Brittney Nagle
      KIRKLAND & ELLIS LLP
      601 Lexington Avenue
      New York, NY 10022
      msolum@kirkland.com
      kristina.cary@kirkland.com
      brittney.nagle@kirkland.com

              Re:    Notice of Breach and Request for Cure
                     Under Retransmission Consent Agreement

      Dear Mr. Sheehan and Mr. Goodman:

             CoxCom, LLC d/b/a Cox Communications (“Cox”) gives notice of breach and requests
      cure under Section 15 of the March 1, 2017 Retransmission Consent Agreement and the
      February 11, 2020 Amendment to Retransmission Agreement (collectively, “WNAC
      Agreement”) that Super Towers, Inc. (“Super Towers”) and WNAC, LLC (“WNAC”).

             Confidentiality. Super Towers and WNAC have disclosed confidential information in
      breach of Section 16 of the WNAC Agreement and Section 18 of the December 28, 2018,
      Retransmission Consent Agreement with Mission Broadcasting, Inc. As of December 18, 2020,
      Super Towers and WNAC had represented to Cox that “we have not provided a copy of the RTC
      Agreement to Mission, nor do we know the terms of the Mission/Cox agreement.” Cox requests
      that Super Towers and WNAC confirm all confidential information has been re-secured and
      provide the terms of the confidential treatment of the disclosed information, including the names
      of anyone who received the information, the names of anyone who disclosed the information,
      and when the information was disclosed.

            Indemnity. Super Towers and WNAC have declined to indemnify and hold harmless
      Cox under Section 14 of the WNAC Agreement for their breach of the WNAC Agreement. On



70 West Madison Street, Suite 2900, Chicago, IL 60602
Office: 312.471.8700 • Fax: 312.471.8701 • rshc-law.com
          Case 1:21-cv-11124-DJC Document 34-2 Filed 08/25/21 Page 3 of 6




August 18, 2021
Page 2

August 18, 2021, Cox received a notice of breach from Mission, which is attached as Exhibit 1.
Cox understands from prior communications that Super Towers and WNAC will neither pay the
claimed difference to Mission, nor agree to any terms related to payments to Mission or the
Losses (as defined in the WNAC Agreement, including attorneys’ fees), nor make good-faith
efforts to cure their breach of their indemnity obligations to Cox. Cox therefore understands that
breach of indemnity obligations and duties will not be cured.

       Assignment. Super Towers and WNAC have now claimed that they assigned the WNAC
Agreement to Mission as of June 16, 2021. Previously, on December 18, 2020, Super Towers
and WNAC represented to Cox that Mission will not assume the WNAC Agreement and that
WNAC Agreement will terminate at closing. Before that, on November 5, 2020 and November
16, 2020, Super Towers and WNAC had represented to Cox that Super Towers will assign to
Mission, and Mission will assume the WNAC Agreement. Section 18 of the WNAC Agreement
makes clear that a valid assignment “shall require such Station Transferee (i) to assume this
Agreement with respect to such Station(s) and the applicable terms and conditions hereof and
agree to abide by the terms hereof through the remainder of the Term, regardless of whether
Operator [Cox] has a retransmission consent agreement in effect with such Station Transferee for
the carriage of other broadcast television signals (and regardless of any conflicting ‘after-
acquired station’ language contained therein to the contrary, and (ii) to agree that the terms
herein shall supersede any conflicting provision in any such other retransmission consent
agreement, regardless of which agreement was signed later and regardless of any conflicting
provision in such other agreement that purports to supersede conflicting provisions in other
agreements.” Cox requests that Super Towers and WNAC confirm the claimed assignment
includes these terms and provide a copy of the assignment.

       Although Cox will be entitled to discovery in litigation and Super Towers and WNAC
have declined any expedited disclosures and discovery, Cox makes this request at this time under
the terms of the WNAC Agreement and subject to all current or future rights Cox may seek to
enforce.

                                             Sincerely,



                                             Brian O’Connor Watson




4841-0190-5140, v. 2
Case 1:21-cv-11124-DJC Document 34-2 Filed 08/25/21 Page 4 of 6




                                EXHIBIT 1
                     Case 1:21-cv-11124-DJC Document 34-2 Filed 08/25/21 Page 5 of 6




                                                                     601 Lexington Avenue
                                                                      New York, NY 10022
         Matthew Solum, P.C.                                             United States
        To Call Writer Directly:                                                                                                  Facsimile:
           +1 212 446 4688                                             +1 212 446 4800                                         +1 212 446 4900
     matthew.solum@kirkland.com
                                                                       www.kirkland.com




                                                                     August 18, 2021


          Brian O’Connor Watson
          Riley Safer Holmes & Cancila LLP
          70 Madison St., Ste 2900
          Chicago, Illinois 60602
          bwatson@rshc-law.com

                               Re: Notice of Breach

         Dear Mr. Watson:

                 As you know, Mission Broadcasting, Inc. (“Mission”) acquired television station WNAC
         (“WNAC”) from WNAC, LLC on June 16, 2021. Pursuant to Section 19(b) of the Mission
         Retransmission Consent Agreement between Mission and CoxCom, LLC d/b/a Cox
         Communications (“Cox”), dated December 28, 2018 (the “Agreement”), the Agreement controls
         the retransmission of WNAC’s broadcast signal to Cox’s subscribers in the Providence and New
         Bedford area.

                 Nevertheless, on July 7, 2021, Cox filed a lawsuit (the “Lawsuit”) against Super Towers,
         Inc. (“Super Towers”) and WNAC, LLC (collectively, “Defendants”) alleging that a separate
         retransmission agreement among Cox, WNAC and Super Towers (the “WNAC Retransmission
         Agreement”) somehow governs the retransmission of that broadcast signal. The Lawsuit does not
         even mention the Agreement.

                Cox is continuing to prosecute the Lawsuit and, on August 13, 2021, has ostensibly paid
         Mission for the retransmission of WNAC’s broadcast signal to Cox’s subscribers in the Providence
         and New Bedford area pursuant to the WNAC Retransmission Agreement.

                 Cox’s filing and prosecution of the lawsuit and its August 13, 2021 payment are in breach
         of the Agreement.

                    Cox must remedy these breaches within thirty (30) days.




Austin   Bay Area   Beijing   Boston   Brussels   Chicago   Dallas   Hong Kong   Houston   London   Los Angeles   Munich   Paris   Shanghai   Washington, D.C.
       Case 1:21-cv-11124-DJC Document 34-2 Filed 08/25/21 Page 6 of 6




Brian O’Connor Watson
August 18, 2021
Page 2

      Mission reserves all rights.

                                         Regards,




                                         Matthew Solum, P.C.
